Citation Nr: 1236228	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-27 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Darla Lilley, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1961 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which denied entitlement to a TDIU. 

In November 2010 the Board remanded the Veteran's claim for additional development.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a TDIU.  

The Veteran is currently service connected for bilateral hearing loss, rated 50 percent; anxiety associated with bilateral hearing loss, rated 30 percent; and chronic otitis media, rated 10 percent.  His current combined rating is 70 percent.  

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  38 C.F.R. §3.340.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Given the Veteran's rating for his bilateral hearing loss is 50 percent and he has sufficient additional disability to bring his combined rating to 70 percent, he meets the schedular requirements for a TDIU.  See Id.  

In its November 2010 remand, the Board requested a VA examiner to provide an opinion as to whether his service connected disabilities render him unable to obtain or retain employment.  The examiner was also instructed to provide a complete rationale for his or her opinion.  

The value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999). 

A VA audiology examination was conducted in November 2011.  In a section of the examination form requesting that the examiner ask the Veteran to describe the effects of his disability on his occupational functioning and daily activities there was no entry.  The examiner noted that the Veteran's hearing loss had no impact on the ordinary conditions of his life or his ability to work.  The examiner noted further that his impaired hearing would not make him unemployable and that there was no change in his status since his last evaluation in October 2010.  No further rationale was provided and no explanation as to how the Veteran's significant hearing loss has no effect on any aspect of his life was given.  

A VA psychological examination was conducted in November 2011.  The examiner opined that the Veteran's anxiety does not make him unemployable.  No further rationale was provided.  

Finally, a VA otolaryngology examination was conducted in November 2011.  The examiner opined that the Veteran's ear condition had no impact on his ability to work and does not make him unemployable.  No further rationale was provided.  

Following an RO request for an addendum opinion, in June 2012 an examiner noted that the claim file was reviewed and that he was in agreement with the previous assessment.  The examiner opined that that the Veteran has no general medical service connected conditions that would impact his employability.  No further rationale was provided.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

Because none of the VA examiners provided any type of rationale or explanation for their respective opinions as to why the Veteran's disabilities had no impact on his employability, the examinations do not contain the findings directed by the Board in November 2010 remand and they are inadequate.   Stegall, supra; Bloom, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, this issue must be again be remanded so that the Veteran can be provided with an adequate VA examination and opinion with a cogent rationale regarding the impact of his service-connected disabilities on his employability.  

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA medical examination to determine his employability.  The examiner must elicit a work and education history from the Veteran and ask him to describe the impact of each of his service connected disabilities on his ability to work.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves, render him unable to secure or follow a substantially gainful occupation.   He is service connected for bilateral hearing loss, with a 50 percent rating; anxiety, with a 30 percent rating, and; chronic otitis media, with a 10 percent rating.  

A complete rationale must be provided for all opinions.  The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


